Citation Nr: 1438720	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  99-08 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected hypertension.  

2.  Entitlement to an initial, compensable rating is warranted for migraine headaches associated with the service-connected hypertension.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a March 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.

By way of procedural background, review of the record reveals that the Veteran was awarded service connection for hypertension in a March 1995 rating decision, for which an initial 10 percent disability rating was assigned, effective March 18, 1993.  The Veteran submitted a timely notice of disagreement and substantive appeal as to the issue of entitlement to an increased rating for service-connected hypertension, thereby perfecting an appeal as to that issue.  A subsequent rating decision in March 1995 increased his disability rating to 20 percent, effective August 19, 1994.  However, in September 1998, the RO proposed to reduce the Veteran's 20 percent disability rating, and such reduction was implemented in a December 1998 rating decision.  The Veteran disagreed with the propriety of the reduction and ultimately perfected an appeal as to that issue.  The reduction issue came before the Board in August 2005, at which time it was remanded for further development.  Thereafter, in September 2008, the RO restored the 20 percent disability rating as a full grant of the benefit sought on appeal as to the restoration issue.  Accordingly, the issue of restoration of a 20 percent disability rating for service-connected hypertension is no longer in appellate status.  Moreover, as a result of the restoration, the Veteran's service-connected hypertension is evaluated as 20 percent disabling throughout the appeal period.  

The issue of entitlement to a higher initial disability rating for service-connected hypertension remains on appeal.  This issue has been remanded by the Board on several occasions in order to afford the Veteran an adequate VA examination to evaluate the severity of his service-connected hypertension disability.  See Board Remands dated April 2009, July 2010, and April 2012.  However, as discussed below, the Board remanded the issue of a higher initial disability rating for service-connected hypertension in January 2013.  Because development for this issue has not yet been completed, it is not before the Board at this time.

In its April 2012 decision, the Board determined that the issue of entitlement to TDIU had been raised by the record and, thus, is part of the increased rating claim on appeal, as reflected on the first page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue, too, was the subject of further development ordered by the Board in January 2013.  Because development on the issue of TDIU has not yet been completed, it also is not before the Board for adjudication.

While the Veteran has not perfected an appeal as to the issue of entitlement to compensable disability rating for headaches, the Board notes that evaluating the appropriate rating assignable to the Veteran's service-connected hypertension includes consideration of whether separate ratings are warranted for any disabilities associated therewith.  In this case, the evidence suggests that the Veteran experiences headaches in conjunction with and/or as a result of his service-connected hypertension.  Accordingly, the Board finds that the filing of a timely substantive appeal is waived with respect to the headache claim, and the Board has assumed jurisdiction over that issue, as reflected on the first page of this decision.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).

In January 2013, the Board, finding that there was sufficient evidence to adjudicate the issue, granted entitlement to a separate, noncompensable rating for migraine headaches associated with the Veteran's service-connected hypertension.  In addition, the Board remanded the issue of entitlement to an increased initial rating in excess of 20 percent for service-connected hypertension because instructions provided in the April 2012 Board remand had not been substantially complied with.  The Board also remanded the issue of entitlement to TDIU because it was found to be inextricably intertwined with the issue of entitlement to an increased rating for service-connected hypertension.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The Veteran appealed the January 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Joint Motion for Remand (JMR), the parties asked the Court to vacate the January 2013 Board decision but only "to the extent that it denied Appellant's claim for entitlement to a separate compensable rating for migraine headaches associated with his service-connected hypertension." (emphasis added.)  With respect to this issue, the parties agreed, inter alia, that previous VA examination reports, provided to evaluate the Veteran's service-connected hypertension, did not adequately address the frequency or severity of the Veteran's headaches and that remand for an adequate medical examination for headaches was warranted.  In an October 2013 Order, the Court granted the JMR, vacating and remanding only the issue entitlement to a separate compensable rating for migraine headaches associated with his service-connected hypertension.

Notably, the September 2013 JMR indicated that the January 2013 Board's decision should not be vacated with regard to its grant to a separate noncompensable rating for migraine headaches associated with service-connected hypertension.  Additionally, because the issues of entitlement to an initial disability rating in excess of 20 percent for hypertension and entitlement to TDIU were remanded by the Board in January 2013, the JMR did not address these issues.

Previously, the Veteran had appointed The American Legion as his representative, as shown by a June 2010 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  In February 2014, the Veteran indicated that he wanted to be represented by a private attorney, Nick Parisi, with respect to his claim of entitlement to TDIU but that he would receive assistance from the National Veterans League Program for the remaining matters.  In response, the Board sent three letters to the Veteran in March and April 2014, requesting clarification as to his representation.  Each letter indicated that action on his appeal would be delayed 30 days to give him the opportunity to appoint a representative or represent himself and notify the Board of his choice.  The letters also specifically stated that the Veteran should do nothing if he wanted The American Legion to represent him in this appeal.  To date, the Veteran has not responded to these letters: the Board has received no communication from him concerning representation or any VA Form 21-22 in favor of a new representative.  Accordingly, the Board construes the Veteran's inaction as an expression that he wishes The American Legion to continue its representation of him in this appeal.  Accordingly, the Board recognizes no change in representation.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file contains no documents.

In a VA medical treatment note dated in August 2010, the Veteran indicated that he believed one of the medicines he took for hypertension caused erectile dysfunction.  This matter has been referred to the RO/AMC for appropriate action in the Board's January 2013 decision.

Accordingly, the matter of entitlement to a separate compensable rating for migraine headaches associated with his service-connected hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the issue of entitlement to a separate, compensable rating for migraine headaches associated with his service-connected hypertension is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In the September 2013 JMR, the parties determined that the Board erred by relying on inadequate VA opinions in evaluating the Veteran's headaches.  Specifically, the parties determine that the Board had improperly relied on prior VA examination reports dated August 1998, July 2009, August 2010, March 2011, and July 2012 which evaluated only the nature and severity of the Veteran's service-connected hypertension.  Because these examination reports did not address the frequency or severity of the Veteran's headaches, the parties agreed that remand for another examination was appropriate.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (remand may be required if record before the Board contains insufficient medical information for evaluation purposes).  Therefore, on remand, the Veteran should be afforded a VA examination to determine the nature and severity of the headaches he experiences in association with his service-connected hypertension.  

In addition, the parties also agreed in the September 2013 JMR that the Veteran should be given notice, an opportunity to respond, and the opportunity to submit additional argument or evidence.  On remand, the Veteran should be provided notice concerning how to substantiate his claim for a separate compensable rating for migraine headaches associated with his service-connected hypertension.  Additionally, he should be afforded an opportunity to respond and to submit additional argument or evidence in support of his claim.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  On remand, such records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA-compliant notice that informs him how to establish entitlement to a, compensable rating for headaches associated with his service-connected hypertension.  Also, afford the Veteran an opportunity to respond and to submit additional argument or evidence in furtherance of his claim.  Undertake any indicated development.

2. Obtain updated VA treatment records pertaining to his headaches and service-connected hypertension disability, including any records from the Northport VA Medical Center (VAMC) since March 2014.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.

3. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's headaches which are associated with service-connected hypertension.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include a review of the Veteran's medical history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner should describe all manifestations and symptoms of the Veteran's headaches which are associated with his service-connected hypertension.  The examiner should also determine whether the Veteran's headaches are, or are most closely analogous in severity and frequency to, (1) migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, (2) migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, (3) migraines with characteristic prostrating attacks averaging one in 2 months over the last several months, or (4) migraines with less frequent attacks. 

All opinions expressed must be accompanied by supporting rationale.  

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



